UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7282


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARRYL BOOKER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:11-cr-00258-MOC-DSC-2)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl Booker seeks to appeal his criminal judgment. In criminal cases, the

defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to 30 days to file a notice of

appeal. Fed. R. App. P. 4(b)(4). Because the appeal period in a criminal case is not a

jurisdictional provision, but rather a claim-processing rule, United States v. Urutyan,

564 F.3d 679, 685 (4th Cir. 2009), we generally decline to dismiss an untimely criminal

appeal absent a motion from the Government, United States v. Oliver, 878 F.3d 120, 129

(4th Cir. 2017).    However, when adjudicating an untimely criminal appeal “would

significantly implicate the efficiency and integrity of the judicial process,” id. at 127, we

may exercise our inherent authority to dismiss the appeal sua sponte, id. at 128-29.

       The district court entered judgment on November 7, 2012. Booker filed his notice

of appeal on August 26, 2021. See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing

prison mailbox rule). Because Booker failed to file a timely notice of appeal or to obtain

an extension of the appeal period, the appeal is untimely. Although the Government has

not moved to dismiss on timeliness grounds, we conclude that this appeal presents one of

the circumstances that warrants sua sponte dismissal, see Oliver, 878 F.3d at 128-29, and

we therefore dismiss the appeal as untimely. *



       *
        Moreover, Booker already appealed his criminal judgment and may not do so a
second time.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3